Title: Draft of a Naval General Order, [ca. 29 July] 1813
From: Jones, William,Madison, James
To: 


[ca. 29 July 1813]
The palpable and criminal intercourse held with the enemys forces blockading and invading the waters and shores of the United States is in a military view an offence of so deep a die as to call for the vigilant interposition of all the Naval Officers of the United States.
This intercourse is not only carried on by foreigners under the specious garb of friendly flags who convey provisions water and succors of all kinds (ostensibly destined for friendly ports, in the face too of a declared & rigorous blockade) direct to the fleets and Stations of the enemy with constant intelligence of our naval and military force and preparation and the means of continuing and conducting the invasion to the greatest possible annoyance of the country; but the same traffic intercourse and intellegence is carried on with great subtilty and treachery by profligate citizens who in vessels ostensibly navegating our own waters from port to port, under cover of night or other circumstances favoring their turpitude find means to convey succour or intelligence to the enemy and elude the penalty of the law. This lawless traffic and intercourse is also carried on to a great extent in craft whose capacity exempts them from the regulations of the revenue laws and from the vigilance which vessels of greater capacity attract.
I am therefore commanded by the President of the United States to enjoin and direct all naval commanding officers to exercise the strictest vigilance and to stop & detain all vessels or craft whatsoever proceeding or intending to proceed towards the Enemys vessels within the waters or hovering abt. the harbors of the U.S. or towards any station occupied by the Enemy within the jurisdiction of the U.S. from which vessels or craft the Enemy might derive succours or intelligence.
